                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:20-CV-00044-FL

_____________________________________
                                    ⎥
                                    ⎥
LIRIS S.A.,                         ⎥
                                    ⎥
            Plaintiff,              ⎥                      ORDER ON JOINT MOTION
                                    ⎥                      FOR EXEMPTION FROM
      v.                            ⎥                      MEDIATION
                                    ⎥
MORRIS & ASSOCIATES, INC.,          ⎥
                                    ⎥
            Defendant.              ⎥
                                    ⎥
____________________________________⎥

       This matter came on for determination on the Joint Motion of Plaintiff Liris S.A. and

Defendant Morris & Associates, Inc. for an order exempting the Parties from the requirement to

conduct a mediated settlement conference as was ordered in the Case Management Order. The

Court, having considered the Motion, finds good cause for the granting of the Motion.

       IT IS THEREFORE ORDERED that the Parties are exempt from conducting the

mediated settlement conference in this matter ordered in the Case Management Order.

       This the 2nd day of June 2021.


                                                           ___________________________
                                                           LOUISE W. FLANAGAN
                                                           United States District Judge
